DETAILED ACTION
Status of Claims
1.	This is a Non-final office action in response to communication received on January 02, 2020. Claims 1-8 are pending and examined herein.
Claim Rejections - 35 USC § 112 
 CLAIM INTERPRETATION 
2.	The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
	(A) the claim limitation uses the term “means” or “step” or a term used as a 	substitute for “means” that is a generic placeholder (also called a nonce term or a 	non-structural term having no specific structural meaning) for performing the 	claimed function; 
	(B) the term “means” or “step” or the generic placeholder is modified by functional 	language, typically, but not always linked by the transition word “for” (e.g., “means 	for”) or another linking word or phrase, such as "configured to" or "so that"; and 

	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the Claims 1-8 because the claim limitation(s) uses a generic placeholder, namely control unit (claims 1-7) and steps of (claim 8), that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without 
	Under step 1, per MPEP 2106.03, claims 1-7 are an apparatus; and claim 8 is a method. Thus, each claim 1-8, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101.
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

	(I) An abstract idea as recited per claims 1 and 8 (taking recitation of claim 1 as representative as claims Y and Z recite substantially similar subject matter) is as follows: (a)  predicting a business result of the mobile [... shop] that tours the areas, and generating business prediction data; and (b) generating a coupon to be provided to users who are present in any one of the areas and distributing coupon data including the coupon to [...] the users such that the business result satisfies a prescribed policy. 
claims 2-7 recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below [i.e. under prong one the Examiner considered claim recitation other than the additional elements (are expressly noted below) to be abstract recitation].
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of executing a business plan of optimizing sales by distributing coupons in the vicinity of a mobile store or shop in order to meet a prescribed policy e.g. meeting or optimizing sales goal which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and 
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1 and 8 at least are apparatus comprising a control unit configured to execute; mobile object/vehicle shop/store/service-provider, and terminals associated with the user. Remaining claims, namely 2-7, either recite the same additional element(s) as already noted above or simply lack positive recitation of an additional element, in which case note prong one as set forth above.
	As would be clear to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computer components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least Figs 1-2, and their associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0005]- [0007]; [0016]; and [0061]-[0062]. The processor executing the "apply it" instruction is further connected to one or more device merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image . Further, the processor analyzes gathered and transmitted data to assess sales and compare them with prescribed policy or sales goals to adjust coupon value. Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored content based on information about the user (and/or sales) (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor to provide personalized marketing content such as ads, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular 
	Thus, the abstract idea of executing a business plan of optimizing sales by distributing coupons in the vicinity of a mobile store or shop in order to meet a prescribed policy e.g. meeting or optimizing sales goal which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-8, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of executing a business plan of optimizing sales by distributing coupons in the vicinity of a mobile store or shop in order to meet a prescribed policy e.g. meeting or optimizing sales goal which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying, the Examiner relies on court cases and publications that demonstrate that 
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here demand data and business data is analyzed to target promotions which are to be transmitted over a network to meet one or more prescribed policies]; and

	(ii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here as a post solution promotions are communicated or displayed to user on an interface].

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless— 
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for 	patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
	Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Nordstrom (Pub. No.: US 2013/0027227).
	As per claims 1 and 8,

- as per claim 8, Nordstrom discloses a method of information processing performed by an information processing apparatus for controlling a mobile object configured to:
- as per claims 1 and 8, Nordstrom discloses (a) provide a commodity or service while touring a plurality of areas, the apparatus comprising a control unit configured to execute: predicting a business result of the mobile object that tours the areas, and generating business prediction data (see [0062]; [0126]-[0127]; [0139]-[0151]); and 
	(b) Nordstrom discloses generating a coupon to be provided to users who are present in any one of the areas and distributing coupon data including the coupon to terminals associated with the users such that the business result satisfies a prescribed policy (see Fig. 1 and its associated disclosure; [0062]-[0063]; [0208]-[0210]; [0220]-[0231] such that higher sales can be achieved [0126]; [0139]; [0261]).  
	As per claim 2, Nordstrom teaches the claim limitations of claim 1. Nordstrom discloses wherein the control unit is configured to determine a discount rate of the coupon for each of the areas based on the prescribed policy (see [0208]-[0210]; [0221]-[0232] targeting particularly defined demographic such that higher sales can be achieved [0126]; [0139]; [0261]).  
	As per claim 3, Nordstrom teaches the claim limitations of claim 1. Nordstrom discloses wherein the control unit is configured to: acquire demand data that is information regarding a demand in the areas; and generate a route for touring the areas based on the demand data (see Fig. 8 and its associated disclosure; [0050]; [0138]-[0151]).  
	As per claim 7, Nordstrom teaches the claim limitations of claim 1. Nordstrom discloses wherein the control unit adds to the coupon data information regarding time when the mobile object reaches the corresponding area (see [0048]; [0200]; [0225]-[0228]).  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nordstrom, in view of Fryar et al. (Pub. No.: US 2016/0247187) referred to hereinafter as Fryar.
	As per claim 4, Nordstrom teaches the claim limitations of claim 1. Nordstrom suggests [0048]; [0198]; [0200]; [0222]-[0231], however Nordstrom expressly does not teach wherein the control unit is configured to: re-predict the business result based on second demand data acquired after transmitting the coupon data; and generate and distribute a second coupon higher in discount rate than the coupon such that the business result satisfies the prescribed policy. Fryar teaches wherein the control unit is configured to: re-predict the business result based on second demand data acquired after transmitting the coupon data; and generate and distribute a second coupon higher in discount rate than the coupon such that the business result satisfies the prescribed policy (see Figs. 4-5 and their associated disclosure; [0018] note "real time report (108) provides the client (110) a view into how effective the promotion is and what factors are influencing the promotion's effectiveness. With such real time information, the client (110) is enabled to make decisions about the promotion while the promotion is still running. For example, if the promotion is meeting the client's goals, the client (110) may make no changes to the promotion. On the other hand, if the pace of the promotion is not going to help the client reach an end of month goal, the client (110) may make changes to the promotion based on the real time data in the report (108). For example, the real time report may indicate that the radio ads are not realizing many promotion activations while promotions distributed through a particular social media website have been very successful. As a result, the user may request that a similar social media website be used to promote the product or service while discontinuing the radio promotion distribution. The client (110) may also make changes to incentives with the promotion. If the promotion appears to be less effective than desired, the client (110) may cause the service provider (102) to increase the discount or other incentive associated with the promotion. On the other hand, if the promotion appears to be more effective than realized, thereby potentially causing the client (110) to run out of stock of the promoted client or lose money on the promotion, the client (110) may cause the service provider (102) to decrease the discount or the other incentive. While these examples have been described with reference to specific adjustments that a client (110) may make to a promotion based on the real time data provided in the reports (108), the client (110) may make any appropriate type of change based on 
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filling date of the invention to modify Nordstrom's fore going suggestions in view of Fryar's teachings to make real-time adjustments to incentive being provided to users. Motivation to modify would be to provide a system which allows merchants to adjust discounts and/or value of discounts being offered, based on real-time analytics, to optimize merchant's sales goals, see at least Fryar [0018] and [0047].
	As per claim 5, Nordstrom in view of Fryar teaches the claim limitations of claim 4. Nordstrom suggests [0048]; [0198]; [0200]; [0222]-[0231], however Nordstrom expressly does not teach wherein the second demand data is data including a response situation from the terminals that are transmission destinations of the coupon. Fryar teaches wherein the second demand data is data including a response situation from the terminals that are transmission destinations of the coupon (see Figs. 4-5 and their associated disclosure; [0018]; [0040]; [0045] note "The usage metric collector (610) represents programmed instructions that, when executed, cause the processing resources (602) to collect metrics about the customers response to the promotion.").
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Nordstrom's fore going suggestions in view of Fryar's teachings to make real-time adjustments to incentive being provided to users. Motivation to modify would be to provide a system which allows merchants to adjust discounts and/or value of discounts being 
	As per claim 6, Nordstrom teaches the claim limitations of claim 1. Nordstrom suggests [0048]; [0198]; [0200]; [0222]-[0231], however Nordstrom expressly does not teach wherein the control unit is configured to: acquire business achievement data from the mobile object on tour; re-predict the business result in consideration of the business achievement data; and generate and distribute a third coupon higher in discount rate than the coupon such that the business result satisfies the prescribed policy. 
	Fryar teaches wherein the control unit is configured to: acquire business achievement data from the mobile object on tour; re-predict the business result in consideration of the business achievement data; and generate and distribute a third coupon higher in discount rate than the coupon such that the business result satisfies the prescribed policy (see Figs. 4-5 and their associated disclosure; [0018] note "real time report (108) provides the client (110) a view into how effective the promotion is and what factors are influencing the promotion's effectiveness. With such real time information, the client (110) is enabled to make decisions about the promotion while the promotion is still running. For example, if the promotion is meeting the client's goals, the client (110) may make no changes to the promotion. On the other hand, if the pace of the promotion is not going to help the client reach an end of month goal, the client (110) may make changes to the promotion based on the real time data in the report (108). For example, the real time report may indicate that the radio ads are not realizing many promotion activations while promotions distributed through a particular social media website have been very successful. As a result, the user may request that a similar social media website be used to promote the product or service while discontinuing the radio promotion distribution. appears to be less effective than desired, the client (110) may cause the service provider (102) to increase the discount or other incentive associated with the promotion. On the other hand, if the promotion appears to be more effective than realized, thereby potentially causing the client (110) to run out of stock of the promoted client or lose money on the promotion, the client (110) may cause the service provider (102) to decrease the discount or the other incentive. While these examples have been described with reference to specific adjustments that a client (110) may make to a promotion based on the real time data provided in the reports (108), the client (110) may make any appropriate type of change based on the real time data and the client's goals in accordance with the principle described herein."; [0047]). 
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Nordstrom's fore going suggestions in view of Fryar's teachings to make real-time adjustments to incentive being provided to users. Motivation to modify would be to provide a system which allows merchants to adjust discounts and/or value of discounts being offered, based on real-time analytics, to optimize merchant's sales goals, see at least Fryar [0018] and [0047].
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
i. Dongre (Pub. No.: US 2018/0253779) dynamically providing recommendations to one or more vendors as to where situate their business based on demand – the Examiner could have utilized this reference as a primary reference.
ii. Akin (Pub. No.: US 2014/0089050) is similar conceptually to Nordstrom (primary reference) and Dongre (noted immediately above).
iii. Cronin et al. (Pub. No.: US 2018/0246513) is similar conceptually to Nordstrom (primary reference), (i) Dongre, and (ii) Akin (noted above).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Examiner, Art Unit 3688